DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a method of signaling a motion-constrained tile set and method for performing sub-bitstream extraction of a motion-constrained tile set. The closet prior art is directed to Skupin et al., “Working Draft 1 of Motion Constrained Tile Set Extraction Information SEI Messages” and Skupin et al., (U.S. Pub. No. 20190014337 A1; herein referenced as Skupin'337).  
Skupin is directed towards potential modifications to the HEVC specification to enable extraction of a motion constrained tile set (MCTS) as an individual conformant bitstream. The document specifies two SEI messages. The first SEI message, i.e., the MCTS extraction information set SEI message, provides syntax for carriage of MCTS specifics specific replacement parameter sets and defines the extraction process in the semantics. The second SEI message, i.e. the MCTS extraction information nesting SEI message, provides syntax for MCTS specific nested SEI message.  Skupin’337 discloses  According to an embodiment, a video data stream representing a video may have: a parameter set portion indicating coding parameter settings; a payload portion into which pictures of the video are coded in a manner parameterized using a first set of the coding parameter settings, the first set being indexed by indices included by the payload portion, wherein the video data stream includes an information including an indication of a predetermined subarea of the pictures, and replacement indices for redirecting the indices included by the payload portion.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486